Citation Nr: 1218828	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left shoulder strain, status post left shoulder surgery for a labral tear, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2002 and from June 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for a left shoulder strain, status post left shoulder surgery for a labral tear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

VA primary care and physical therapy outpatient treatment notes dated in September 2008 reveal that the Veteran had received treatment for his left shoulder disability from private treatment providers, including Dr. Deluca at the Rothman Institute and Dr. Williams.  Also, a September 2008 examination report from an unidentified private medical professional indicates that he was scheduled for additional treatment with that individual and that he had been referred by Dr. Panettieri.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any relevant private treatment records, including from the treatment providers identified above.   

In his December 2007 claim (VA Form 21-4138), the Veteran reported that he was currently receiving treatment for his service-connected left shoulder disability at the VA Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia).  The treatment records from that facility in his claims file are dated until April 2007 and from March 2008 to July 2010.  There are no additional treatment records among his paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained for the period from April 2007 to March 2008.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for a left shoulder disability, to include the dates of any such treatment.

2.  Ask the Veteran to complete authorizations to obtain all records of his treatment for a left shoulder disability from Dr. Deluca at the Rothman Institute, Dr. Williams, Dr. Panettieri, and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  Obtain all records of the Veteran's treatment for a left shoulder disability from VAMC Philadelphia from April 2007 to March 2008 and since July 2010.   

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  If newly received evidence shows a change in the left shoulder disability since the last VA examination in July 2010, afford him a new VA examination.

5.  If any benefit on appeal remains denied, the agency of original jurisdiction (AOJ) should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


